United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-41628
                        Conference Calendar



ANTHONY LEON SUMMERS,

                                    Plaintiff-Appellant,

versus

CHUCK BISCOE, Warden; BURNS, Warden; MIDER, Captain;
STRUNK, Doctor; MAGRAM, Major,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-03-CV-493
                      --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Anthony Leon Summers, Texas prisoner # 1130913, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint for

want of prosecution due to his failure to timely comply with the

court’s initial partial filing fee order.     For the first time on

appeal, Summers alleges that he attempted to comply with the

district court’s order but was unable to do so because prison

officials did not timely respond to his request for assistance.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-41628
                                 -2-

     This court will not consider factual allegations raised for

the first time on appeal.   See Varnado v. Lynaugh, 920 F.2d 320,

321 (5th Cir. 1991).   Accordingly, the judgment is AFFIRMED.

All outstanding motions are DENIED.